Citation Nr: 1437655	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-24 969	)	DATE
	)
	)


THE ISSUES

1.  Whether a July 22, 2008, decision of the Board of Veterans' Appeals (Board) denying service connection for residuals of a laceration of the scalp should be revised or reversed on the grounds of clear and unmistakable error (CUE).

2.  Whether a July 22, 2008, decision of the Board denying service connection for posttraumatic stress disorder (PTSD) should be revised or reversed on the grounds of CUE.

(The issue of entitlement to an award of special monthly compensation based on the need for aid and attendance was remanded in a separate April 2012 Board decision and is still undergoing development.)


REPRESENTATION

Moving party represented by:  Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1952 to September 1957 and from June 1958 until December 1958, with periods of Army National Guard service.

This matter was initially before the Board based upon an interpretation of the Veteran's August 2008 correspondence as a motion for revision of the Board's July 22, 2008 decision based on CUE.  The Board issued a decision on the CUE motion in April 2012.  The Court of Appeals for Veteran's Claims (CAVC) subsequently reversed and remanded the April 2012 Board decision, finding that the Veteran's August 2008 correspondence was not properly construed as a motion for revision based on CUE, and should have been construed as a motion for reconsideration. 


FINDINGS OF FACT

The Veteran has not filed a motion for revision of the July 22, 2008, Board decision based on CUE.


CONCLUSION OF LAW

There being no motion for revision based on CUE to adjudicate, the matter is dismissed.  38 U.S.C.A. §§ 7105, 7111 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2008 the Veteran submitted correspondence requesting revision of the Board's July 22, 2008, decision, which the Board construed as a motion for revision based on CUE.  In April 2012 the CAVC ruled that the correspondence was properly construed as a motion for reconsideration and not a motion for revision based on CUE. As such, the Board has not received a motion for revision based on CUE and there exists no question of fact or law for the Board to adjudicate.


ORDER

The matter is dismissed.



                       ____________________________________________
	Steven D. Reiss 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



